Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145756(20)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145756
                                                                    COA: 307345
                                                                    Grand Traverse CC:
  CHRISTOPHER WILLIAM KELLMAN,                                            06-010096-FH
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  20, 2012 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2013
         d0520
                                                                               Clerk